As filed with the U.S. Securities and Exchange Commission on July 16, 20151933 Act File No. 333-1258381940 Act File No. 811-21777 U.S. SECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549FORM N-1AREGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 þPRE-EFFECTIVE AMENDMENT NO. ¨POST-EFFECTIVE AMENDMENT NO. 65and/orREGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 þAMENDMENT NO. 67(CHECK APPROPRIATE BOX OR BOXES)JOHN HANCOCK FUNDS III(EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER), MASSACHUSETTS 02210-2805(ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE)REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE(800) 225-5291JOHN J. DANELLO, ESQ. , MASSACHUSETTS 02210-2805(NAME AND ADDRESS OF AGENT FOR SERVICE)COPIES OF COMMUNICATIONS TO:MARK P. GOSHKO, ESQ. K & L GATES LLPONE LINCOLN STREETBOSTON, MASSACHUSETTS 02111-2950 APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: As soon as practicable after theeffective date of this Registration Statement. It is proposed that this filing will become effective (check appropriate box): þ immediately upon filing pursuant to paragraph (b) of Rule 485 ¨ on (date) pursuant to paragraph (b) of Rule 485 ¨ 60 days after filing pursuant to paragraph (a)(1) of Rule 485 ¨ on (date) pursuant to paragraph (a)(1) of Rule 485 ¨ 75 days after filing pursuant to paragraph (a)(2) of Rule 485 ¨ on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: ¨ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. TABLE OF CONTENTS SIGNATURES Exhibit Index EX- EX- EX- EX- EX- EX- SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Boston, and The Commonwealth of Massachusetts on the 16 th day of July, 2015. John Hancock Funds III By: /s/ Andrew G. Arnott Name: Andrew G. Arnott Title: President Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Signature Title Date /s/ Andrew G. Arnott President July 16, 2015 Andrew G. Arnott /s/ Charles A. Rizzo Chief Financial Officer July 16, 2015 Charles A. Rizzo (Principal Financial Officer and Principal Accounting Officer) /s/ Charles L. Bardelis * Trustee July 16, 2015 Charles L. Bardelis /s/ James R. Boyle* Trustee July 16, 2015 James R. Boyle /s/ Craig Bromley* Trustee July 16, 2015 Craig Bromley /s/ Peter S. Burgess * Trustee July 16, 2015 Peter S. Burgess /s/ William H. Cunningham * Trustee July 16, 2015 William H. Cunningham /s/ Grace K. Fey * Trustee July 16, 2015 Grace K. Fey /s/ Theron S. Hoffman * Trustee July 16, 2015 Theron S. Hoffman /s/ Deborah C. Jackson* Trustee July 16, 2015 Deborah C. Jackson /s/ Hassell H. McClellan * Trustee July 16, 2015 Hassell H. McClellan /s/ James M. Oates * Trustee July 16, 2015 James M. Oates /s/ Steven R. Pruchansky* Trustee July 16, 2015 Steven R. Pruchansky /s/ Gregory A. Russo * Trustee July 16, 2015 Gregory A. Russo /s/ Warren A. Thomson * Trustee July 16, 2015 Warren A. Thomson *By: Power of Attorney By: /s/ Thomas Dee July 16, 2015 Thomas Dee Attorney-in-Fact * Pursuant to Power of Attorney Filed with Post-Effective Amendment No. 59 to the Trust’s Registration Statement on March 13, 2015 Exhibit Index EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
